RENDERED: MAY 28, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1589-WC

JARVIS HELTON                                                       APPELLANT


                PETITION FOR REVIEW OF A DECISION
v.           OF THE WORKERS’ COMPENSATION BOARD
        ACTION NOS. WC-20-00095, WC-19-01427 AND WC-19-01426


ROCKHAMPTON ENERGY, LLC;
HON. CHRIS DAVIS,
ADMINISTRATIVE LAW JUDGE;
AND WORKERS’ COMPENSATION
BOARD                                                               APPELLEES


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, DIXON, AND MCNEILL, JUDGES.

ACREE, JUDGE: Jarvis Helton appeals the Workers’ Compensation Board’s

(“Board”) November 13, 2020 opinion affirming in part, and reversing in part, the

Administrative Law Judge’s (“ALJ”) award of permanent partial disability

(“PPD”) benefits. For the reasons stated herein, we affirm.
                                     BACKGROUND

                Helton has been a coal miner since 1998. He began working for

Rockhampton Energy, LLC (“Rockhampton”) in 2013, as an electrician/repairman.

On September 2, 2019, he was laid off.

                Helton filed a Form 101 on November 19, 2019, alleging injuries to

his neck and low back caused by cumulative trauma while working for

Rockhampton.1 A final hearing was held on May 13, 2020. The ALJ found

Helton’s back and neck injuries were the result of work-related cumulative trauma.

He was assigned a 10% impairment rating. The ALJ further found the date of

manifestation of these injuries was November 16, 2018, and this was the date from

which Helton’s benefits were to commence.

                The ALJ then addressed the applicability of multipliers. He

determined that Helton retained the physical capacity to return to the type of work

performed on the date of his injury. Thus, the 3x multiplier did not apply. KRS2

342.730(1)(c)1. However, he did determine that the 2x multiplier applied under

KRS 342.730(1)(c)2. Specifically, the ALJ said, “[F]ollowing November 16,

2018, his date of manifestation, [Helton] worked another 9½ months, at his normal




1
  Helton brought multiple claims. These claims were consolidated; the only issues on appeal
relate to his neck and back.
2
    Kentucky Revised Statutes.

                                              -2-
rate of pay.” (Record “R.” at 337). And, because he earned no income following

his September 2, 2019 layoff, his benefits beyond this date were to be multiplied

by two in accordance with KRS 342.730(1)(c)2.

             Rockhampton appealed to the Board, arguing among other things that

the 2x multiplier was not applicable. The Board agreed. Specifically, it noted:

             It is undisputed Helton continued to perform his regular
             job after his low back and neck symptoms arose and
             worsened to the point he sought medical care. Helton only
             ceased working when he was laid off due to the mine
             closing on September 2, 2019. Helton has not returned to
             any work since the date of the layoff. . . . the ALJ found
             the two-multiplier applicable beginning September 3,
             2019, when Helton stopped earning any wages due to the
             layoff. As in [Bryant v. Jessamine Car Care, No. 2018-
             SC-000265-WC, 2019 WL 1173003 (Ky. Feb. 14, 2019)],
             there was no “return” to work pursuant to KRS
             342.730(1)(c)(2) because there was no cessation followed
             by a resumption. Helton simply continued in his regular
             employment until he was laid off. Therefore, we reverse
             the ALJ’s determination that the two-multiplier is
             applicable beginning September 3, 2019.

(R. at 404-05). This appeal followed.

                                    ANALYSIS

             Our review of an opinion of the Workers’ Compensation Board is

limited. We only reverse the Board’s opinion when “the Board has overlooked or

misconstrued controlling statutes or precedent, or committed an error in assessing

the evidence so flagrant as to cause gross injustice.” W. Baptist Hospital v. Kelly,

827 S.W.2d 685, 687-88 (Ky. 1992). In reviewing the Board’s opinion, we look to

                                         -3-
the ALJ’s opinion. The ALJ’s findings of fact will not be disturbed if supported by

substantial evidence. Wolf Creek Collieries v. Crum, 673 S.W.2d 735 (Ky. App.

1984).

               Helton’s sole argument on appeal is that the Board erred in reversing

the ALJ’s application of the 2x multiplier.3 We find no error.

               KRS 342.730(1)(c)2 states:

               If an employee returns to work at a weekly wage equal to
               or greater than the average weekly wage at the time of
               injury, the weekly benefit for permanent partial disability
               shall be determined under paragraph (b) of this subsection
               for each week during which that employment is sustained.
               During any period of cessation of that employment,
               temporary or permanent, for any reason, with or without
               cause, payment of weekly benefits for permanent partial
               disability during the period of cessation shall be two (2)
               times the amount otherwise payable under paragraph (b)
               of this subsection. This provision shall not be construed so
               as to extend the duration of payments.

KRS 342.730(1)(c)2 (emphasis added).

               The Board relied upon our Supreme Court’s unpublished opinion in

Bryant v. Jessamine Car Care, No. 2018-SC-000265-WC, 2019 WL 1173003 (Ky.

Feb. 14, 2019). The claimant in Bryant was injured on June 13, 2013 and, like




3
  Helton also states, “If anything, Helton is entitled to the x3 multiplier has [sic] he has not
returned to work in any capacity, nor is he earning any wages.” In addition, the bulk of his brief
is spent discussing medical testimony supporting his inability to return to work. We simply note
that this issue was not raised before the Board. Therefore, it is waived.

                                               -4-
Helton, continued to work until his termination date in September 2015. Our

Supreme Court noted:

             [T]he ALJ erred in determining the 2 multiplier applied
             under KRS 342.730(1)(c)(2). That multiplier only applies
             if the claimant returns to work after the injury. After
             Bryant was terminated, he did not return to work. ALJ
             Coleman cited to Bryant’s June 2013 injury but that he
             continued to work until September. However, this
             continuation of work is not a return to work under KRS
             342.730(1)(c)(2). To qualify as such a “return,” there must
             be a cessation followed by a resumption. Bryant simply
             continued on in his regular employment until he was
             discharged. Since that time, ALJ Coleman made no
             finding of a “return” to employment at a wage equal to or
             greater than his average weekly wage at the time of injury.
             The 2 multiplier has no bearing on Bryant’s case.

Bryant v. Jessamine Car Care, No. 2018-SC-000265-WC, 2019 WL 1173003, at

*7 (Ky. Feb. 14, 2019) (footnote omitted). This rationale is consistent with the

plain language of the statute.

             Helton contends the Board erred because it misunderstood the medical

evidence. However, the evidence cited in his brief is not relevant to application of

the 2x multiplier. The only fact relevant to this issue is that Helton continued

working from the date of manifestation until his layoff. Accordingly, there was no

cessation followed by a resumption, constituting a “return to work.”

                                  CONCLUSION

             Based on the foregoing, we affirm the Workers’ Compensation

Board’s November 13, 2020 opinion.

                                         -5-
         ALL CONCUR.



BRIEF FOR APPELLANT:    BRIEF FOR APPELLEE
                        ROCKHAMPTON ENERGY, LLC:
McKinnley Morgan
London, Kentucky        J. Gregory Allen
                        Pikeville, Kentucky




                       -6-